IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               October 11, 2007

                               No. 06-60738                  Charles R. Fulbruge III
                             Summary Calendar                        Clerk


ABDUL RASHID KHAN

                                           Petitioner

v.

ALBERTO R GONZALES, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A79 006 111


Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.

PER CURIAM:*
      Abdul Rashid Khan petitions for review of the order of the Board of
Immigration Appeals (BIA) affirming the decision of the Immigration Judge (IJ)
that denied his application for asylum, withholding of removal, and relief under
the Convention Against Torture Act (CAT). Khan specifically waives his asylum
claim by stating that he does not contest the finding that he was ineligible for
asylum. Khan also waives any challenge to the denial of his withholding of

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-60738

removal claim by failing to properly brief the issue. See Rodriguez v. INS, 9 F.3d
408, 414 n. 15 (5th Cir. 1993); See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
Cir. 1993).
      As to his CAT claim, Khan argues that the BIA erred in affirming the
decision of the IJ on the issue of credibility. This court gives great deference to
a factfinder’s decisions concerning an alien’s credibility. Efe v. Ashcroft, 293 F.3d
899, 905 (5th Cir. 2002). This court does not substitute its own judgment for
that of the BIA or IJ with respect to witness credibility or ultimate factual
findings based on credibility determinations. Id. When an IJ’s credibility
determination is based on a “reasonable interpretation of the record and
therefore supported by substantial evidence,” it will be upheld. Chun v. INS, 40
F.3d 76, 79 (5th Cir. 2002). The IJ’s credibility determination may not be
overturned unless the record compels it. Id.
      Notwithstanding Khan’s arguments to the contrary, the BIA did not err
in affirming the IJ’s adverse credibility determinations. The inconsistencies in
the Khan’s testimony show that the credibility determinations were a reasonable
interpretation of the record and therefore supported by substantial evidence.
See Chun, 40 F.3d at 79. The opposite conclusion, that Khan was credible, is not
compelled by the evidence. Id. Accordingly, the BIA did not err in denying Khan
relief under the CAT.
      PETITION DENIED.




                                         2